Rothrook, J.
1. £>AXXr* cáptf iiabhítyon. These written instruments are not obligations to pay the amounts of money named therein. They are in the nature of advance receipts for the taxes vote^j or be voted, in aid of the railroad. If the plaintiff had presented the receipts to the, treasurer of Jasper county in proper time, and he had refused to accept and take them in payment of the railroad tax, then the defendants might be liable. But until presented in payment of taxes, the defendants are not liable. The plaintiff demanded payment of the treasurer. The receipts do not contemplate that the treasurer shall pay the amounts named therein. They are only authority to him to accept them ' in payment of the tax. We think this is the plain and obvious meaning af the instruments sued on, and that neither the railroad company defendant nor Bullard were liable without a demand that the receipts should be received in payment of the tax.
Affirmed.